Case 8:20-cv-00133-DOC-ADS Document 22 Filed 07/22/20 Page 1 of 6 Page ID #:400




  1 STEPHEN ZELLER, Bar No. 265664
  2 szeller@deconsel.com
    CASEY JENSEN, Bar No. 263593
  3 cjensen@deconsel.com
  4 DeCARLO & SHANLEY
    a Professional Corporation
  5 533 S. Fremont Avenue, 9th Floor
  6 Los Angeles, California 90071-1706
    Telephone: 213/488-4100
  7
    Telecopier: 213/488-4180
  8
  9 Attorneys for Plaintiffs, Carpenters Southwest
    Administrative Corporation and Board of Trustees
 1O for the Carpenters Southwest Trusts
 11
                            UNITED STATES DISTRICT COURT
 12
 13                       CENTRAL DISTRICT OF CALIFORNIA
  14
                                 SOUTHERN DIVISION
 15
    CARPENTERS SOUTHWEST                    )   Case No. 8:20-cv-00133
 16 ADMINISTRATIVE CORPORATION, )                         DOC-ADS
 17 a non-profit corporation; and BOARD OF )
    TRUSTEES FOR THE CARPENTERS )               JUDGMENT
 18
    SOUTHWEST TRUSTS,                       )
 19                                         )
 20                             Plaintiffs, )
    vs.                                     )   Before the Honorable
 21                                         )    David 0. Carter
 22 BRIAN R. JONES, also known as BRIAN)
    ROBERT JONES, individually and doing )
 23 business as AIRWALL INSTALLATION )          Date: July 6, 2020
 24 SERVICES, a sole ownership; and         )   Time: 8:30 a.m.
    DOES 1 through l 0, inclusive,          )   Ctnn: 9D
 25
                                            )
 26
       _____________
                               Defendants. )
 27                                         )
 28 Ill


                                          -1-
Case 8:20-cv-00133-DOC-ADS Document 22 Filed 07/22/20 Page 2 of 6 Page ID #:401



  1         This case came for hearing on July 6, 2020 before the Honorable David 0.
  2
      Carter, United States District Court Judge.
  3
  4         It appearing that defendant, BRIAN R. JONES, also known as BRIAN
  5 ROBERT JONES, individually and doing business as AIRWALL INSTALLATION

      SERVICES, a sole ownership, ("DEFENDANT"), having been regularly served with
  7
  8 process, having failed to plead or otherwise defend this action and their default
  9
      having been entered; on application of the CARPENTERS SOUTHWEST
 IO
 11 ADMINISTRATIVE CORPORATION and BOARD OF TRUSTEES FOR THE
 12 CARPENTERS SOUTHWEST TRUSTS, to the Court and after having considered
 13
      the papers and arguments submitted in support thereof, and good cause appearing
 14
 15 therefore,
 16
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
 17
 18 CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION and BOARD
 19 OF TRUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS have judgment
 20
      as follows:
 21
 22                 AS TO CARPENTERS SOUTHWEST ADMINISTRATIVE
 23
      _CORPORATION and BOARD OF TRUSTEES FOR THE CARPENTERS
 24
 25 ,SOUTHWEST TRUSTS' FIRST CLAIM FOR RELIEF AGAINST BRIAN R.
 26 ,JONES, also known as BRIAN ROBERT JONES, individually and doing business as
 27
      AIRWALL INSTALLATION SERVICES, a sole ownership:
 28


                                               -2 -
Case 8:20-cv-00133-DOC-ADS Document 22 Filed 07/22/20 Page 3 of 6 Page ID #:402



  1 1.      Unpaid contributions                                           $8,322.31
  2
    2.      Prejudgment Interest                                            2,065.28

  4   3.    Audit Fees                                                      2,300.00
  5   4.    Attorneys' fees pursuant to Local Rule 55-3                     1,299.55
  6
      GRAND TOTAL                                                         $13,987.14
  7
  8 5.      Plus costs to be determined after entry
  9         of judgment.
 10 6.      Pursuant to 28 U.S.C. §1961(a), this judgment
 11         shall bear interest at the rate of 10% per annum.
 12                AS TO CARPENTERS SOUTHWEST ADMINISTRATIVE
 13
      CORPORATION and BOARD OF TRUSTEES FOR THE CARPENTERS
 14
 15 .SOUTHWEST TRUSTS' SECOND CLAIM FOR RELIEF AGAINST BRIAN R.
 16
      .JONES, also known as BRIAN ROBERT JONES, individually and doing business as
 17
 18 .AIRWALL INSTALLATION SERVICES, a sole ownership:
 19         For an order compelling BRIAN R. JONES, also known as BRIAN ROBERT
 20
      JONES, individually and doing business as AIRWALL INSTALLATION
 21
 22 SERVICES, a sole ownership to submit his reports for the period January 2019 to
 23
      present, with payment for the fringe benefit contributions.
 24

 25
                   AS TO CARPENTERS SOUTHWEST ADMINISTRATIVE
 26 CORPORATION and BOARD OF TRUSTEES FOR THE CARPENTERS
 27
      SOUTHWEST TRUSTS' THIRD CLAIM FOR RELIEF AGAINST BRIAN R.
 28


                                               -3-
Case 8:20-cv-00133-DOC-ADS Document 22 Filed 07/22/20 Page 4 of 6 Page ID #:403




  1 JONES, also known as BRIAN ROBERT JONES, individually and doing business as
  2
      AIRWALL INSTALLATION SERVICES, a sole ownership:
  3
  4                1.    For issuance of a permanent injunction restraining and enjoining
  5 BRIAN R. JONES, also known as BRIAN ROBERT JONES, individually and doing
  6
      business as AIRWALL INSTALLATION SERVICES, a sole ownership
  7
  8 ("DEFENDANT'), for so long as it remains bound to make any payments or
  9
      contributions to the PLANS, from failing to deliver or cause to be delivered to
 10
 11 CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION, the
 12 following:
 13
                  a.     Complete, truthful and accurate Employers Monthly Reports to
 14
 15 Trustees for the period January 2019 to the present,
 16
                  b.     A complete, truthful and accurate Employers Monthly Report to
 17
 18 Trustees covering all employees of DEFENDANT, employed during the previous
 19 month under the AGREEf\.ffiNT,
 20
                 c.     A declaration from a responsible employee of DEFENDANT,
 21
 22 attesting from his or her personal knowledge under penalties of perjury to the
 23
      completeness, truthfulness and accuracy for DEFENDANT's Monthly Report; and
 24
 25 Ill
 26 Ill
 27
 28


                                               -4-
Case 8:20-cv-00133-DOC-ADS Document 22 Filed 07/22/20 Page 5 of 6 Page ID #:404




  1              d.     Checks for the full amount shown as owing to each Trust on
  2
      DEFENDANT's Monthly Report, payable as designated on the Monthly Report.

  4
  5 DATED: July 22, 2020
  6                                  THE HONORABLE DAVID 0. CARTER
                                     UNITED STATES DISTRICT JUDGE
  7
  8 Presented by,
  9
      DeCARLO & SHANLEY
 10 A Professional Corporation
 11

 12 By:
 13
           Attorney for Plaintiffs
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            -5-
   Case 8:20-cv-00133-DOC-ADS Document 22 Filed 07/22/20 Page 6 of 6 Page ID #:405

                                 PROOF OF SERVICE
                         (USDC Case No. 8:20-cv-00133-DOC-ADS)
                            (Carpenters v. Brian R. Jones, etc.)

      I am employed in the County of Los Angeles, State of California. I am over the age of
eighteen years and not a party to the within action. My business address is: DeCARLO &
SHANLEY, a Professional Corporation, 533 S. Fremont Avenue, Ninth Floor, Los Angeles,
California 90071-1706.

    On July 17, 2020, I served a copy of the foregoing document, described as:
[PROPOSED] JUDGMENT

on defendant, addressed as follows:

      Brian R. Jones, aka Brian Robert Jones
      individually and dba Airwall Installation
      Services, a sole ownership
      5452 Raintree Street
      Yorba Linda, California 92886

in said action, by placing [X] a true copy thereof, [] an original enclosed in sealed envelope(s).

[X) (BY DEPOSIT FOR COLLECTION)                    I am readily familiar with the firm's practice
for the collection and processing of correspondence for mailing. Under that practice, mail
would be deposited with the United States Postal Service on that same day with postage
thereon fully prepared at Los Angeles, California in the ordinary course of business. Following
ordinary business practices, I caused such envelope(s), with postage thereon fully prepaid to be
placed for collection and mailing.

      I am aware that on motion of the party served, service is presumed invalid if the postal
cancellation date or postage meter date is more than one day after the date of deposit for
mailing in affidavit.

                   Executed on July 17, 2020, at Los Angeles, California.

[X] (FEDERAL) I declare that I am employed in the office of a member of the bar of this
court at whose direction the service was made.



                                                     ��Moure-Pasco
